ORDER

PER CURIAM.
Willie Hayes (“defendant”) appeals from the judgment entered after a jury convicted him of two counts of robbery in the first degree in violation of section 569.020 RSMo 2000 and two counts of armed criminal action in violation of section 571.015. Defendant was charged as a prior offender. Defendant was sentenced as a prior offender to fourteen years on each count with the sentences to run concurrently. Defendant contends that the trial court erred in denying his motion for acquittal because the State of Missouri (“State”) failed to prove that defendant threatened the immediate use of physical force or displayed a gun. Defendant also argues that the trial court erred in denying his objection to the State’s peremptory strike of an African-American juror.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).